UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1944


ALEXANDER MOISES SAENZ-LAGOS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hudaidah F. Bhimdi, FAYAD LAW P.C., Falls Church, Virginia, for
Petitioner.    Tony West, Assistant Attorney General, Ada E.
Bosque, Senior Litigation Counsel, Jonathan Robbins, Trial
Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alexander Moises Saenz-Lagos, a native and citizen of

Nicaragua, petitions for review of an order of the Board of

Immigration    Appeals   (“Board”)      denying    his    motion     to   reopen

removal proceedings.         We have reviewed the record and Saenz-

Lagos’s contentions on appeal and find no abuse of discretion in

the denial of relief on his motion.              See 8 C.F.R. § 1003.2(a),

(c) (2012).      Accordingly, we deny the petition for review for

the reasons stated by the Board.         See In re: Saenz-Lagos (B.I.A.

Aug. 5, 2011).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would    not    aid   the   decisional

process.



                                                               PETITION DENIED




                                     2